t c summary opinion united_states tax_court carolee flygare argyle petitioner v commissioner of internal revenue respondent docket no 19534-08s filed date carolee flygare argyle pro_se rebekah a myers for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and this opinion shall not be treated as precedent for any other case in a final notice_of_determination respondent denied petitioner’s request for sec_6015 relief from joint_and_several_liability for her unpaid federal_income_tax liability because the liability results from an underpayment_of_tax petitioner does not qualify for relief under sec_6015 or c and we consider her entitlement to equitable relief under sec_6015 background2 petitioner resided in utah when she filed her petition during the year in issue petitioner was married to james newkirk and resided in florida petitioner and mr newkirk were employed by at t and were laid off during date mr newkirk withdrew dollar_figure from his pension during petitioner and mr newkirk sold their home in florida and moved to utah in date by the time petitioner found employment around august or september of the withdrawn pension proceeds had been expended on the purchase of a car approximately dollar_figure closing costs on the sale of their home approximately dollar_figure to dollar_figure moving_expenses approximately dollar_figure and living_expenses for the period petitioner was unemployed 2the parties’ stipulation of facts and the exhibits are incorporated by this reference petitioner and mr newkirk jointly filed a timely form_1040 u s individual_income_tax_return for on the return they reported the pension withdrawal and reported a balance due of dollar_figure neither petitioner nor mr newkirk paid the balance due petitioner and mr newkirk divorced in date the divorce decree stated that should any debts exist from this marriage each debt shall be the responsibility of the party incurring the debt but did not specifically assign the unpaid tax_liability to either petitioner or mr newkirk petitioner has since remarried on date petitioner submitted a form_8857 request for innocent spouse relief on date respondent issued to petitioner a preliminary determination denying her request on date petitioner appealed the preliminary determination by filing a form statement of disagreement on date respondent issued a final notice_of_determination denying relief in a document dated date it was explained that respondent had reconsidered petitioner’s request for innocent spouse relief but again determined that she was not entitled to relief petitioner filed a timely petition with the court for review of respondent’s determination to deny relief discussion in general spouses who elect to file a joint federal_income_tax return for the taxable_year are jointly and severally liable for the entire amount of tax reported on the return even if the income giving rise to the tax_liability is attributable to only one of them sec_6013 see sec_1_6013-4 income_tax regs a taxpayer may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency the commissioner has issued revenue procedures listing factors normally considered in determining whether sec_6015 relief should be granted see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 this court has jurisdiction to review the commissioner’s denial of sec_6015 relief using a de novo standard of review see sec_6015 132_tc_203 i threshold conditions for granting relief to be eligible for sec_6015 relief the requesting spouse must satisfy the following threshold conditions i the requesting spouse must have filed a joint_return for the taxable_year for which relief is sought ii relief is not otherwise available to the requesting spouse under sec_6015 or c iii no assets were transferred between the spouses as part of a fraudulent scheme by the spouses iv the nonrequesting spouse did not transfer disqualified assets to the requesting spouse v the requesting spouse did not file or fail to file the tax_return with fraudulent intent and vi absent enumerated exceptions the income_tax_liability from which relief is sought is attributable to an item of the nonrequesting spouse revproc_2003_61 sec_4 c b pincite respondent has conceded that petitioner satisfies the above requirements for sec_6015 relief ii circumstances in which relief is ordinarily granted where the threshold conditions have been met the commissioner will ordinarily grant relief if the requesting spouse meets the elements set forth under revproc_2003_61 sec_4 c b pincite to qualify for relief under the revenue_procedure the requesting spouse must no longer be 3respondent conceded that for purposes of this case the court could proceed with the merits of whether there was an abuse_of_discretion in denying petitioner sec_6015 relief even though her claim for relief was beyond the 2-year period established by the secretary that is so because this court’s precedent at the time of trial did not limit taxpayers to years within which to seek sec_6015 relief in addition respondent had no right to appeal our holding as petitioner had elected to have her case heard under the provisions of sec_7463 it is also noted that there would be no need to address the year limitation because petitioner is unsuccessful on the merits married to be legally_separated from or not have been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when she signed the return that the nonrequesting spouse would not pay the tax_liability and suffer economic hardship if relief is not granted marital status petitioner and mr newkirk were divorced at the time she filed her request for relief knowledge or reason to know mr newkirk withdrew dollar_figure from his pension in when petitioner signed the tax_return she knew there was a balance due and was aware that she and her former spouse had already spent all of the withdrawn proceeds of the pension petitioner therefore knew that mr newkirk did not have any money left to pay their income_tax_liability economic hardship a requesting spouse suffers economic hardship if paying the tax_liability would prevent her from paying reasonable basic living_expenses sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 c a ii c b pincite petitioner earns dollar_figure per month and has monthly expenses totaling dollar_figure dollar_figure for utilities dollar_figure for telephone dollar_figure for food dollar_figure for medical_expenses dollar_figure for life_insurance dollar_figure for clothing and dollar_figure for television and internet services on form_8857 petitioner claimed monthly expenses for rent dollar_figure and car expenses dollar_figure but petitioner testified that these expenses are in fact currently paid_by mr argyle at trial petitioner also claimed that she has additional expenses for her son’s car and a dirt bike but assuming arguendo that these expenses constitute reasonable basic living_expenses petitioner gave no indication as to the amounts of these additional expenses because petitioner’s income exceeds her reasonable basic living_expenses by dollar_figure per month she would not meet the economic hardship requirement if relief is denied accordingly petitioner is not entitled to relief under revproc_2003_61 sec_4 iii revproc_2003_61 sec dollar_figure factors where a requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 a determination to grant relief may nevertheless be made under revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 provides a nonexclusive list of factors the internal_revenue_service will consider in making that determination marital status economic hardship knowledge or reason to know nonrequesting spouse’s legal_obligation significant benefit good-faith effort to comply with income_tax laws spousal abuse and mental or physical health no single factor is determinative and all factors are to be considered and weighed appropriately see haigh v commissioner tcmemo_2009_140 marital status petitioner and mr newkirk were divorced in date this factor thus weighs in favor of relief economic hardship as discussed supra petitioner will not suffer economic hardship if relief is denied this factor therefore weighs against relief knowledge or reason to know as discussed supra petitioner knew that her former spouse would not pay the joint tax_liability at the time she signed the return this factor weighs against relief nonrequesting spouse’s legal_obligation the divorce decree did not direct petitioner’s former spouse to pay the joint tax_liability since mr newkirk had no legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement this factor is neutral significant benefit petitioner received a significant benefit from nonpayment of the tax_liability because she and her former spouse used some of the withdrawn pension proceeds to purchase a new car this factor thus weighs against relief good-faith effort to comply with income_tax laws petitioner and her current husband’s tax_return was stamped by respondent as received on date but the return was signed by petitioner and mr argyle on date there is no evidence as to when the return was postmarked respondent stated on brief however that he is not aware of any information that mrs argyle has not made a good-faith effort to comply with income_tax laws in the taxable years following the taxable_year this factor thus favors relief spousal abuse mr newkirk did not abuse petitioner during their marriage this factor is thus neutral mental or physical health there is no evidence or allegation that petitioner was in poor mental or physical health at the time she signed the return or at the time she requested sec_6015 relief this factor is thus neutral iv conclusion of the factors listed in revproc_2003_61 sec_4 three weigh against relief lack of economic hardship knowledge or reason to know and significant benefit two favor relief marital status and good-faith effort to comply with tax laws and three are neutral nonrequesting spouse’s legal_obligation spousal abuse and mental or physical health after considering and weighing all the factors we find that it is equitable to hold petitioner liable for her unpaid tax_liability to reflect the foregoing decision will be entered for respondent
